TAYLOR, Judge
(concurring in result only):
I disagree with the majority’s reasoning relating to the first issue addressed in its unpublished memorandum. The state was allowed to question a witness about his having filed prior charges against the appellant, accusing him of other offenses. These charges were later dropped. The majority contends that allowing this questioning was not error because the matter had been brought up on direct examination and could therefore be addressed on cross-examination. After reviewing the direct examination of the witness, I do not believe that the majority’s statement is factually correct. The door was not opened. However, no timely objection was made. The transcript shows no objection until all of this testimony was in and, *89even then, counsel made no motion to strike. This matter has not been preserved for appellate review by this court. Johnson v. State, 479 So.2d 1377 (Ala.Cr.App.1985). Consequently, the judgment should be affirmed.